UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

YEHUDA HERSKOVIC,                                                Case No.: 1:19-cv-03372

                                         Plaintiff,              DEFENDANT CELLCO
                                                                 PARTNERSHIP D/B/A
                         -against-                               VERIZON WIRELESS’S
                                                                 STATUS UPDATE RE
VERIZON WIRELESS,                                                AAA ARBITRATION

                                         Defendant.              Case Removed: June 6, 2019
                                                                 Compelled to Arb.: March 6, 2020


        Defendant Cellco Partnership d/b/a Verizon Wireless, incorrectly sued as “Verizon

Wireless” (“Defendant”) submits this status update in response to Plaintiff Yehuda Herskovic’s

“letter” to the Court dated July 27, 2021.

        The portion of the Verizon Wireless arbitration agreement that Plaintiff quotes in his

letter applies in situations where the customer has attempted to resolve an issue with Defendant

informally through Defendant’s internal mediation process, not where, as here, the customer has

attempted to litigate the dispute and avoid arbitration.         However, in an effort to facilitate

arbitration, Defendant will pay the $200.00 American Arbitration Association (“AAA”) initiation

fee after Plaintiff submits the dispute to the AAA. Plaintiff has not yet done so, and Defendant

believes that Plaintiff has filed this “letter” in a further attempt to avoid arbitration.

Dated: New York, New York
       August 11, 2021
                                                Respectfully submitted,
                                                Howard A. Fried
                                                Howard A. Fried (HF2114)
                                                McGIVNEY, KLUGER, CLARK &
                                                INTOCCIA, P.C.
                                                Attorneys for Defendant
                                                Cellco Partnership d/b/a Verizon Wireless,
                                                incorrectly sued as “Verizon Wireless”
                                                80 Broad Street, 23rd Floor
                                                New York, NY 10004
                                                (212) 509 3456
TO – via ECF
Yehuda Herskovic
Plaintiff Pro Se
225 Ross St.
Brooklyn, NY 11211




                     2
